COURT OF APPEALS
                                  EIGHTH DISTRICT OF TEXAS
                                       EL PASO, TEXAS

                                              §                 No. 08-12-00311-CR
THE STATE OF TEXAS,
                           Appellant,         §                    Appeal from the

v.                                            §              County Court at Law No. 7

ARTURO GONZALEZ,                              §               of El Paso County, Texas
                            Appellee.
                                              §                 (TC# 20120C07213)

                                        JUDGMENT

       The Court has considered this cause on the record and concludes there was error in the

order suppressing the breath test. We therefore reverse the judgment of the court below and

remand the cause for further proceedings consistent with this opinion. This decision shall be

certified below for observance.

       IT IS SO ORDERED THIS 8TH DAY OF OCTOBER, 2014.



                                           ANN CRAWFORD McCLURE, Chief Justice

Before McClure, C.J., Rivera, and Rodriguez, JJ.
Rivera, J. (Not Participating)